Petition for Writ of Mandamus is DENIED; Opinion Filed March 14, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00319-CV

                                  IN RE: W.W.H., Relator

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-15156

                               MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Relator contends the trial judge erred in denying her plea to the jurisdiction. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown she is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /David W. Evans/

                                                  DAVID W. EVANS
                                                  JUSTICE
130319F.P05